ITEMID: 001-84703
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MANAS AND MANASOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicants, Mr Ladislav Maňas and Mrs Katarina Maňasová, are two Czech nationals who were born in 1929 and 1931 respectively, and live in Prague.
On 26 May 1997 the Prague Regional Commercial Court (krajský obchodní soud) declared Wall Street, spol. s r.o. bankrupt, appointed a trustee in bankruptcy (správce konkurzní podstaty) and invited the company’s creditors to submit and prove their claims.
On 17 June 1997 the applicants submitted their claims of CZK 200,000 (EUR 7,359).
In a letter of 3 May 1999 the trustee in bankruptcy informed the applicants that their claims had been confirmed.
In reply to the applicants’ complaint of 6 August 2004 about delays in the proceedings, the vice-president of the Prague Municipal Court (městský soud), to which the case had been transferred, admitted that the bankruptcy proceedings had been lengthy.
On 11 November 2004 the Municipal Court invited the trustee in bankruptcy to complete, clarify and prove a number of facts relating to the bankruptcy proceedings.
On 22 May 2006 the Municipal Court approved a final report on the realisation of the assets in bankruptcy. On an unspecified date in 2006 the High Court upheld the approval.
On 15 March 2007 the applicants applied for compensation pursuant to Act no. 82/1998 as amended. In a letter of 13 June 2007 the Ministry of Justice informed them that their application had been accepted, and that a finding of a violation of their right to a hearing within a reasonable time constituted in itself sufficient satisfaction for pecuniary and non-pecuniary damage they might have sustained.
On 24 July 2007 the applicants informed the Registry that they did not intend to turn to a court under section 15(2) of Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
